Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 17, 2022 has been entered.
Claims 1, 3-8, and 10-16 are pending. Claims 1, 5, 7, 8, 10-14 and 16 are amended. Claims 2 and 9 have been cancelled. 

Response to Arguments
Referring to the 35 USC 101 rejections of claims 8, 10-14 and 16 for reciting software per se, Applicant’s amendment to the claims to recite a non-transitory computer readable recording medium is acknowledged. However, although the amendment to the claims overcomes the 35 USC 101 rejection, this amendment now raises 35 USC 112(a) written description deficiencies. Although Applicant cites para 176 of the instant specification for support for this amendment, Examiner submits that there is no recitation of support for this particular limitation.
Applicant's arguments filed on January 17, 2022 with respect to claims 1, 3-8, and 10-16 have been fully considered but they are not persuasive. 
Referring to claims 1 and 8, in response to Applicant's argument that the Diamond and George references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the documents are identified using the temporal information, where the temporal information includes at least semantic level matching in a presence of sequences of events in the query) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the reasons stated above, the 35 USC 103(a) rejections of claims 1 and 8 are maintained. 
	The rejections of all claims depending from the aforenoted claims are also maintained for at least the reasons stated above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 8 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant specification, specifically para 176, was indicated by Applicant [page 2 of Remarks filed on 1/17/2022] as providing support for the term ‘non-transitory computer readable medium storing a computer search engine program’. However, nowhere in the specification is there written support for this limitation. 
Due to the 35 USC 112 rejections, the claims have been examined as best understood by the Examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 8, 10, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,269,368 issued to Diamond, and further in view of US 2018/0129744 by George et al (hereafter George).
Referring to claim 1, Diamond discloses a computer-implemented method of information retrieval (IR), the method to be performed by a network of processors and, [Abstract; Fig 1] comprising:
receiving a query [wherein user enters NLP query, col. 2, lines 45-48; query in, see Fig 1, element 35; queries entered as text in digital form, col. 6, lines 4-8; user interface software 70 accepts queries, col. 6, lines 64-66];
identifying, using event based IR [information retrieval, col. 3, lines 62-67; temporal events e.g. past, present, future, and event prediction, col. 3, lines 20-30], sources of information that are relevant to the query, wherein the event based IR includes at least semantic-level matching in the presence of events in the query [wherein documents containing text (answers to the query) are determined by processing the text within the queries and the documents, col. 3, lines 20-34; wherein discrete texts (documents) are matched to the requirements of the user query text using various representations of the documents and the user query, col. 6, lines 8-11; NLP processing techniques used on queries at semantic level, col. 2, lines 33-40; evidence sources used for matching include matcher based on latent semantic indexing, col. 14, lines 5-22], and wherein the sources of information at least comprise database records and webpages [wherein the documents are members of a document database, col. 4, lines 5-11]; and
providing, using the event based IR, the sources of information in order of potential relevance to the query [wherein results obtained from matching the alternative representations of queries and documents are combined to produce a single combined match result score for each document in response to the query and a list of documents based on the single combined match scores are displayed, col. 6, lines 11-16 and 40-46; retrieved documents ranked based on single combined scores and provided for display to user, col. 16, lines 34-38].

While Diamond teaches all of the above claimed subject matter, and also discloses events within the query [tense (i.e. temporal) query requirement (past, present, future), col. 11, lines 57-61; col. 3, lines 20-30], it remains silent as to specifically sequence of events in the query. 
However George teaches a query comprising sequence of events [wherein a segment query is received from a client that includes both an indication of a sequence of events and a request to identify events that occurred before and/or after the sequence of events, para 16]. 
Diamond and George are analogous art that are both directed to the same field of endeavor- information retrieval with respect to events. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event type data in the query of Diamond to substitute it for a sequence of events, as taught by George. 
	The ordinary skilled artisan would have been motivated to make this modification because it would achieve predicable results. Furthermore this modification would be possible because the queries pertaining to events taught by Diamond have a text structure that includes temporal information [Diamond, col. 3, lines 20-25], which George, para 19]. 

Referring to claim 8, the limitations of the claim are similar to those of claim 1 in the form of a computer program on a computer readable medium [program and data storage 35, Fig 1 and specification]. As such, claim 8 is rejected for the same reasons as claim 1. 

Referring to claims 3 and 10, the combination of Diamond/George discloses that the event based IR provides sources of information relevant to events that occur after time relevant to the query [Diamond, information retrieval based on events, col. 3, lines 20-30 and 62-67; George, query includes searching for events that occur after the sequence of events, Abstract, para 16].

Referring to claims 4 and 11, the combination of Diamond/George discloses that the event based IR comprises techniques including: Reasoning about Actions and Change (RAC), approximation-based formalization, evidence based reasoning techniques [Diamond, dynamic evidence combination, col. 13, section 4.2; approximating function, col. 17, lines 56-60], and action language [George, tracked actions, para 58, 145].
the query and the sources of information are in a temporally-tagged logical representation form [Diamond, assignment of temporal based tags for document text, col. 10, lines 20-26; whole query is categorized by tense requirement- assignment of tags at individual sentence or clause level, col. 11, lines 52-63].

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 would be allowable if rewritten to overcome the rejection under 35 USC 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Referring to claims 5 and 12, the primary reason for the indication of allowability of the claims is the recitation of the identification of sources of information that are relevant to the received query, specifically performed using the FindMatch algorithm steps, as claimed which outputs an answer set encoding a path if a match to the query exists, which is not taught by the prior art. 


Dependent claims 6, 7, 13 and 14 are also allowable based on their dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167